Citation Nr: 0215026	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  92-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1991 
rating decision by the Indianapolis, Indiana RO that denied 
entitlement to an increased (greater than 10 percent) rating 
for PTSD.  This case was before the Board in May 1994 and 
March 1996 when it was remanded for additional development.  
Jurisdiction over the claim was subsequently transferred to 
the Louisville, Kentucky RO.

In June 1998, the Board issued a decision denying entitlement 
to an increased rating for PTSD.  On August 9, 1999, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) issued an order that granted a joint motion for 
partial remand, vacated that part of the Board's June 1998 
decision that denied entitlement to an increased (greater 
than 10 percent) rating for PTSD, and remanded the case to 
the Board for action in compliance with the joint motion.

In February 2000, the Board issued another decision denying 
entitlement to an increased rating for PTSD.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  Among other things, the provisions of the VCAA 
redefined VA's duty to assist and provide notice to a 
claimant.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  In March 2001, the Court vacated the Board's 
February 2000 decision pursuant to the Secretary's unopposed 
joint motion for remand requesting reconsideration of the 
claim under the revised laws.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
during an appeal, VA must consider both the old and the new 
versions and apply the version most favorable to the 
claimant).

In March 2002, the Board undertook additional development of 
this claim by obtaining the veteran's current treatment 
records and providing him VA PTSD examination.  This 
development was conducted pursuant to 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
In July 2002, the Board provided the veteran and his 
representative copies of the additional evidence obtained by 
the Board with an additional 60-day period to respond.  
38 C.F.R. § 20.903 (2002).

The Board notes that an October 2001 letter from the 
veteran's counsel appears to have raised a claim to reopen a 
previously denied claim for tinnitus.  This issue is referred 
to the RO for clarification.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD produces 
significantly less than definite and/or moderately large 
social and industrial impairment.

2.  The veteran's service-connected PTSD does not produce 
panic attacks or memory loss, and has not resulted in an 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.130, 4.132, Diagnostic 
Code 9411 (1991-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

As indicated above, the provisions of the VCAA were enacted 
into law during the pendency of appeal.  This law requires VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  These 
changes in law are potentially applicable to the claim on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has provided the veteran a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC) advising him of the Reasons and Bases for denying 
his claims as well as the evidence obtained and reviewed in 
arriving at its determinations.  Board remand orders in May 
1994 and March 1996 also indicated to the veteran the types 
of information and evidence required to substantiate his 
claim.  In March 2002, the Board undertook additional 
development of this claim by obtaining the veteran's current 
treatment records and providing him VA PTSD examination.  The 
evidence obtained by VA in this case includes all private 
medical records identified by the veteran, VA clinical 
records, and VA examination reports.  Contrary to the 
veteran's counsel's assertion contained in an October 2001 
letter, VA has obtained all records associated with the 
veteran's claim for disability benefits with the Social 
Security Administration (SSA).  In fact, counsel was provided 
copies of the SSA records in December 2000.  By letter dated 
in September 2002, the veteran's attorney stated that the 
veteran had no further evidence to submit.  The Board is of 
the opinion that no reasonable possibility exists that any 
further development would aid the veteran in substantiating 
his increased rating claim.

The Court of Appeals for Veteran's Claims has recently 
stressed that 38 U.S.C.A. § 5103 imposes new notice 
requirements to be observed in the development of a claim.  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 186-7 
(2002).  In December 2000, VA provided the veteran's counsel 
with a complete copy of the claims folder.  Thus, up until 
that time, the veteran had been provided actual notice of the 
development conducted on his claim.  In March 2002, the Board 
undertook additional development of this claim by obtaining 
the veteran's current treatment records and providing him VA 
PTSD examination.  In July 2002, the Board provided the 
veteran and his representative copies of this additional 
information with an additional 60-day period to respond.  
38 C.F.R. § 20.903 (2002).  As indicated above, the veteran's 
counsel indicates that the veteran does not intend to submit 
any more information and/or evidence in support of his claim.  
Accordingly, the Board finds that the notice provisions of 
38 U.S.C.A. § 5103 have been complied with as the veteran has 
been provided actual notice of all development conducted by 
VA in an attempt to substantiate his claim.

II.  Factual Summary

By rating action in September 1989, the RO granted service 
connection for PTSD, effective December 1988, and assigned a 
10 percent evaluation under Diagnostic Code 9411.  In July 
1991, the veteran filed a claim for an increased (greater 
than 10 percent) rating for PTSD.  He indicated that he was 
currently hospitalized for PTSD.

VA hospitalization records note that the veteran was admitted 
to a VA hospital in July 1991 due to depression and suicidal 
plans.  The veteran reported symptoms of decreased sleep, 
increasing isolation and increasing irritability.  Appetite 
was noted to be good.  Examination revealed that the veteran 
was alert and oriented times three.  Memory was intact in all 
spheres.  Mood was gloomy and affect was appropriate.  
Judgment and insight were good.  There was no homicidal 
ideation. There were no auditory or visual hallucinations.  
Speech was normal.  Thought content included some flashbacks 
and some vague suicidal thoughts.  Diagnoses included PTSD 
and history of alcohol abuse.  At the time of his discharge, 
approximately one week after admission, the veteran was 
considered capable of returning to full employment.

VA outpatient treatment reports dated in August 1991 note 
that the veteran was seen and evaluated for complaints of 
restlessness, sleeplessness, depressed mood, suicidal 
tendencies, and alcohol abuse.  Impression was depression, 
some symptoms of PTSD, and alcohol abuse.

A July 1992 special VA PTSD examination report notes the 
veteran's complaints of war-related nightmares, recurrent 
intrusive memories of bombings, recurrent irritability and 
sleeping difficulty, and exaggerated startle response.  A 
significant history of hypervigilance with numerous physical 
fights was also noted.  The examiner stated that, with 
respect to social functioning, the veteran appeared to be 
quite active.  Specifically, he reported playing basketball 
and cards with friends, attending church functions, and going 
to restaurants with his girlfriend.  Upon mental status 
examination, he was alert and oriented in all three spheres.  
The veteran was quite pleasant, cooperative and relaxed; he 
smiled at times.  Memory was intact.  Mood was gloomy but 
affect demonstrated a full range of emotions.  The veteran 
showed no psychotic symptoms and denied suicidal and 
homicidal thoughts.  Judgment and insight were good.  Speech 
was presented in a normal tone with a normal pace.  He was 
able to complete serial 7 calculations as well as demonstrate 
abstract thinking.  Diagnosis was mild PTSD.  The examiner 
noted that the veteran stated he had submitted a claim for 
increased rating for PTSD due to difficulty dealing with 
people on the job.  The examiner further noted that the 
veteran appeared to have suffered mild employment impairment 
in the past, secondary to irritability and hypervigilance.  
Furthermore, the examiner noted that the veteran "has had a 
long history of numerous multiple odd jobs over the years but 
has not worked for the past nine months secondary to the poor 
economy."  It was opined that the veteran was currently 
"quite capable of maintaining gainful employment."  In 
addition, the examiner stated that the veteran "appears to 
have symptomatology consistent with mild PTSD but does not 
give a history consistent with an increase in the intensity 
or frequency of his symptomatology."  It was opined that the 
veteran did not "demonstrate any impairment in his social 
functioning" at the time of examination.

A November 1992 VA report of hospitalization notes that the 
veteran was admitted to the emergency room with complaints of 
hallucinations and suicidal ideation.  The veteran denied 
symptoms of PTSD, including flashbacks and nightmares. It was 
noted that the veteran had been drinking a half-pint of 
liquor and or six beers a day.  Alcohol withdrawal protocol 
was implemented.  During hospitalization, no suicidal 
attempts or gestures were attempted.  Upon mental status 
examination at discharge, the veteran was appropriately 
groomed.  The veteran was alert and oriented times four.  No 
defects in memory were noted.  Mood was good; affect was 
somewhat constricted.  The veteran denied homicidal or 
suicidal ideation. He denied any psychotic symptoms.  Speech 
was fluid and lucid.  Intellectual functioning was within 
normal limits although somewhat concrete.  Insight and 
judgment were adequate.  No hallucinations or illusions were 
noted.  Diagnoses at discharge included PTSD, alcohol abuse, 
and atypical psychosis.

A VA hospitalization report notes that the veteran was 
admitted in February 1993 due to major depression, PTSD and 
suicidal ideation.  The veteran indicated that he heard 
voices commanding him to jump off a bridge.  His auditory 
hallucinations reportedly were associated with flashbacks.  
The veteran also reported frequent feelings of uselessness 
and a history of alcohol abuse, which reportedly had ended 
two years earlier.  Upon mental status examination, the 
veteran was appropriately groomed.  No defects in memory were 
noted.  The veteran was alert and oriented times four.  Mood 
was good; affect was constricted.  The veteran denied 
homicidal or suicidal ideation at the time of interview.  
Speech was fluid and lucid.  Intellectual function was within 
normal limits, although it was somewhat concrete. Judgment 
and insight were adequate.  No hallucinations or illusions 
were noted.  At discharge, the veteran denied auditory or 
visual hallucinations; denied depression, and denied 
homicidal or suicidal ideation.  Diagnoses at discharge 
included atypical psychosis, PTSD, and alcohol abuse in 
remission.  On discharge, the veteran was considered stable, 
and capable of returning to full employment.

Also of record is a December 1993 disability determination 
examination report conducted by Tony Perez, M.D., for the 
Social Security Administration (SSA).  The veteran's history 
of drug and alcohol abuse, PTSD, and auditory hallucinations 
"on top of this" was noted.  The veteran reported that he 
still drinks "heavily" on a daily basis.  The examiner noted 
that the veteran's major concern was polysubstance abuse and 
history of alcoholism, which required further evaluation and 
rehabilitation.  The examiner indicated that the veteran was 
in no position to hold down a job due to polysubstance abuse.

The report of a psychological evaluation conducted in January 
1994 for SSA reflects the veteran's reports of a long history 
of hearing voices that commanded him to harm himself or 
others.  He related that he drank a pint of gin each day, and 
had consumed a half-pint of whisky before the interview.  The 
examiner noted alcohol on the veteran's breath.  Mental 
status examination revealed no signs or symptoms of thought 
disorder, but the veteran displayed a blunt affect and 
prominent signs of depression.  He expressed recent suicidal 
ideation, irritability, and a history of paranoid thoughts 
and feelings.  Although he was clearly able to perform and 
function in a fairly independent manner, his ability to 
sustain performance appeared somewhat impaired by 
psychologically based symptoms such as a reported history of 
hallucinations, dysphoria, and daily alcohol abuse.  
Diagnostic impressions included PTSD, alcohol dependence, and 
major depression with psychotic features.  The veteran was 
considered eligible to receive disability benefits from SSA.

A VA hospitalization report notes that the veteran was 
admitted in February 1994 with complaints that he was hearing 
voices, which told him to kill himself.  He also reported war 
flashbacks, survivor guilt, loss of sleep and energy, and 
decreased concentration.  Upon mental status examination, the 
veteran was somewhat disheveled.  He was oriented times four.  
Speech was quiet and affect was somewhat flat.  There were no 
specific delusions.  Insight was fair and judgment was poor.  
At the time of discharge, the veteran was not suicidal or 
homicidal.  Diagnoses included PTSD, alcohol hallucinosis, 
and alcohol dependence.

A December 1994 VA special PTSD examination report notes that 
the veteran appeared with alcohol on his breath.  He reported 
symptoms of irritability and nervousness.  He also indicated 
that he occasionally heard voices and felt more depressed 
when using alcohol.  He stated that his symptomatology had 
not particularly changed over the past 20 years.  Upon mental 
status examination, the veteran was alert and oriented in all 
phases.  He displayed no agitation, anxiety, irritability, or 
anger.  His verbalizations were generally coherent and 
unpressured.  There were no psychomotor symptoms.  The 
veteran described his mood as "depressed" and "gloomy."  
During the examination, the veteran displayed a reasonably 
full range of emotion with no emotional lability or 
tearfulness.  He was cooperative and pleasant throughout the 
interview.  He denied suicidal or homicidal thoughts or 
plans.  He reported intermittent episodes of auditory 
hallucinations, possibly related to episodes of significant 
alcohol consumption.  Cognitive functioning was reasonably 
good.  Diagnoses included alcohol abuse, opioid abuse and 
cocaine abuse in remission, and PTSD.  The examiner's 
conclusion and opinion was that the symptomatology described 
by the veteran was "only mildly suggestive" of PTSD.  The 
principal diagnosis, considered to be much more appropriate 
than PTSD, was alcohol abuse with a history of alcoholic 
hallucinosis.  The "very minimal symptoms" of PTSD were 
considered not to have increased since the veteran's prior 
evaluation.  Substance abuse treatment was the recommendation 
for any significant improvement in his overall condition.

VA hospitalization reports note that the veteran was 
hospitalized for depression and suicidal ideation from 
October 1995 to November 1995.  During his hospital course he 
was seen in consultation with the substance abuse program.  
It was also noted that the veteran progressed throughout the 
hospitalization to the point where he was no longer suicidal, 
his affect was significantly improved, and his depression was 
decreased.  Diagnoses included: PTSD; major depressive 
disorder, recurrent, severe, with mood congruent psychotic 
features; and polysubstance abuse, in remission.

An October 1996 VA special PTSD examination report notes the 
veteran's complaints of auditory hallucinations.  He 
indicated that he heard voices intermittently, and that the 
voices were less intense when he was not drinking.  He also 
indicated that he has nightmares sometimes.  The veteran 
reported that he was separated from his wife and was living 
with his brother-in-law.  He indicated that he used to attend 
bible college, and planned to return to finish his studies.  
Upon examination, the veteran was alert and oriented in all 
phases.  Verbalizations were in normal tone and cadence.  The 
veteran did not display any pressured or bizarre forms of 
speech.  Behaviorally, he displayed no anger or hostility.  
He was not hyperalert, distracted or nervous.  He described 
his mood as "down"; affect was quiet with no emotional 
lability.  He denied any suicidal or homicidal thoughts or 
plans.  Thought processes were reasonably grounded in 
reality.  The veteran did not appear to be acutely psychotic.  
The veteran also reported that his symptoms were 
substantially reduced with medication.  Diagnoses included: 
alcohol abuse and dependence, chronic and continuing; cocaine 
abuse, intravenous in reported remission; heroin abuse, in 
reported remission; substance abuse induced mood disorder, 
alcohol; substance induced psychotic disorder; and history of 
PTSD.  The examiner's conclusion and opinion was that the 
veteran was exhibiting the long term deterioration of chronic 
alcohol abuse and dependence, including signs and symptoms of 
substance abuse induced mood disorder and substance abuse 
psychosis.  The examiner stated that "the great majority of 
[the] veteran's symptomatology relates to his chronic an[d] 
continuing substance abuse."  The examiner further stated 
that the veteran's Global Assessment of Functioning (GAF) 
scale, would range from 60 to 65, reflecting mild to moderate 
symptoms that include intermittently depressed mood, mild 
insomnia, and some difficulty in social or occupational 
functioning with occasional flat affect and circumstantial 
speech.  The examiner stated:

The veteran's principal problem is alcohol 
dependency.  The veteran has shown no 
willingness or interest in maintaining 
sobriety as a lifestyle, and continues to 
abuse alcohol.  He says he likes to drink a 
couple of six-packs and maybe a half pint of 
whiskey.

It appears that the substantial part of this 
veteran's social and occupational impairment 
relates to his substance abuse problems and 
not to his Post Traumatic Stress Disorder.  In 
fact, his PTSD seems quite minimal in relation 
to his substance abuse problems.

VA outpatient treatment records, dated from 1989 to 1997, 
reflect ongoing medication and intermittent counseling for 
psychiatric symptoms and substance abuse.  Various diagnoses 
were indicated, to include PTSD, alcohol and drug abuse and 
dependence, alcohol hallucinosis, atypical psychosis 
considered possibly secondary to ethanol use, schizoaffective 
disorder, and major depression with psychotic features.  
Private medical records dated in May 1997 reflect treatment 
for cocaine dependence.  Thereafter, VA clinical records 
continue to reflect diagnoses such as depression with 
psychotic component, substance abuse, dysthymia, and PTSD 
with depressive component.  The veteran's complaints included 
nightmares, depression, occasional hearing of voices, poor 
sleep, alcohol usage.  His mental status examinations 
revealed mild to moderate depression which remained 
"relatively stable."  He had a period of separation from 
his wife.  In February 2000, he reported a few nervous spells 
(jittery, feels closed in, very restless not able to sit, 
stomach feels upset) as well as a few outbursts of anger.  A 
June 2000 clinical record noted the possibility of Interferon 
induced depression.  He reported nightmares, flashbacks and 
hearing whispered voices in January 2001.  In September 2001, 
he reported more than usual depression with poor sleep.  In 
February 2002, he reported increased depression, sense of 
worthlessness, lack of interest and motivation, and desire to 
isolate himself from his family.  

In March 2002, the veteran underwent VA PTSD examination with 
benefit of review of the claims folder.  He reported still 
being married to his third wife, but that the relationship 
was "rocky."  He last worked full time as a welder in 
September 1993, and had not been employed since 1996.  His 
primary complaint involved an inability to get along with 
people.  In this respect, he felt uncomfortable in the 
presence of others and did not socialize at all.  He had 
nightmares approximately once or twice per week, and awoke 
soaking from sweat.  He denied any other psychotic 
complaints.  On mental status examination, he arrived on time 
and unaccompanied for examination.  He appeared several years 
older than his stated age that may have been due, in part, to 
missing teeth and the effects of Hepatitis C.  He was 
casually dressed and presented with fair hygiene.  He was 
cooperative although he appeared suspicious with the line of 
questioning on several occasions.  He appeared to be a 
reliable historian, although he was often quite vague and 
unable to recall certain clinical events.  His speech was 
slow and halting.  He denied evidence of jitteriness, 
shakiness, tension or discomfort during the examination.  He 
appeared in no acute distress.  Attention and concentration 
appeared unimpaired.  He counted backwards from 100 to 85 by 
3's without difficulty.  Abstract reasoning was intact.  He 
was aware of current events, and his thought was logical, 
coherent, and goal-directed.  There was no flight of ideas, 
ideas of reference, tangentiality, or other signs of 
psychosis.  He did report occasional auditory and command 
hallucinations which had been reduced in frequency since he 
had been on Olanzapine.  He denied visual hallucinations.  He 
denied current suicidal or homicidal ideation.  Insight and 
judgment appeared to be fair.

The VA examiner offered diagnoses of severe major depressive 
disorder with psychotic features and PTSD.  He was assigned a 
GAF score of 60 for PTSD with an overall GAF score of 50.  
The examiner also offered the following opinion and 
conclusion:

The veteran ... is a 52-year-old African 
American male who is currently 10% service 
connected for PTSD, secondary to Vietnam 
combat trauma.  The veteran was seen for 
review on a BVA remand.  The veteran is 
seeking an increased rating.  I have assessed 
the veteran's GAF at 60, which places him at 
the upper limit of the moderate range of 
psychosocial impairment due to PTSD.  Thus, 
the veteran is describing problems with 
nightmares that he experiences once or twice 
per week, decreased concentration, social 
withdrawal, and social anxiety, which appear 
to be part of his PTSD syndrome.  However, it 
is noteworthy that the veteran has not been 
fully engaged in psychiatric treatment.  He 
frequently misses the appointments at the 
DuPont Mental Hygiene Clinic.  In addition, he 
does acknowledge that he continues to drink, 
albeit sporadically, and his continued alcohol 
abuse certainly contributes to his 
psychosocial impairment.  In fact, the 
veteran's history of drug abuse and 
dependence, alcohol abuse and dependence, and 
his multiple legal problems and social 
problems related to these certainly appear to 
far outweigh the effects of his PTSD on his 
functioning.  The veteran has a very long 
history of poor occupational adjustment, which 
is quite typically found in patients with 
severe alcohol and drug abuse problems.  The 
veteran's PTSD symptoms, most notably his 
social anxiety, does contribute to his 
occupational impairment.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist 
must interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has reviewed the veteran's claim for an increased evaluation 
for his service-connected PTSD in light of the history of the 
disability; however, where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected psychiatric disorder was evaluated under 38 
C.F.R. § 4.132 as in effect prior to November 7, 1996.  
Diagnostic Code 9411 (post-traumatic stress disorder) and 
other codes pertaining to psychoneurotic disorders provided 
for a 10 percent rating when symptomatology is less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 
4.130.  The revised rating criteria provides that PTSD 
(Diagnostic Code 9411), as well as other mental disorders, 
are to be assigned a 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas, 1 Vet. App. 308 (1991).  Prior to the effective date 
of the new regulations, however, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-
2000 (April 10, 2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2002).  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's service 
connected PTSD, in and of itself, produces more than a mild 
to moderate degree of industrial impairment.  The VA 
examiners in July 1992, December 1994 and October 1996 
characterized the veteran's functioning impairment due to his 
PTSD as being "mild."  In March 2002, a VA examiner placed 
his functioning at the upper limit of moderate.  As reflected 
in the December 1993 SSA examination report, the October 1996 
VA examination report and the March 2002 VA examination 
report, the veteran's substance abuse is a significant factor 
in his industrial impairment.  Service connection has been 
denied for alcohol abuse and applicable regulation prohibits 
using manifestations not from a service connected disability 
to establish the evaluation of a service connected 
disability.  38 C.F.R. § 4.14 (2002).  With regard to social 
impairment, such is significant to the rating process only to 
the extent that it affects industrial impairment.  38 C.F.R. 
§ 4.129 (prior to November 7, 1996); 38 C.F.R. § 4.126 (since 
November 7, 1996).  His social anxiety does affect his 
industrial efficiency, but the evidence shows that such 
impairment is no more than mild to moderate in degree.  

In order to meet the criteria for a rating greater than 10 
percent under the old criteria, the veteran would have to 
show definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  VA's General Counsel has 
construed "definite" impairment to mean distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(November 9, 1993).  

The record demonstrates that when VA examined the veteran in 
October 1996, his social impairment was largely attributed to 
his substance abuse problems rather than his service-
connected PTSD.  VA examiners in 1992 and 1994 described the 
veteran's PTSD as no more than mild.  The VA examiner in 
October 1996 VA examination described the symptoms as "mild 
to moderate" with a GAF score of 60 to 65.  The VA examiner 
in March 2002 provided an assessment that the veteran's 
psychological, social, and occupational functioning related 
to PTSD was moderately impaired.  With VAOPGCPREC 9-93 in 
mind, the Board construes the characterizations of the 
veteran's PTSD symptoms as being significantly less in 
intensity than "moderately large."  Cf. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (a GAF score ranging from 55-60 
indicates "moderate difficulty in social, occupational, or 
school functioning.").  The preponderance of the evidence, 
therefore, establishes that the veteran does not meet the 
schedular criteria for the next higher rating under the 
version of Diagnostic Code 9411 in effect prior to November 
7, 1996.

With respect to the new rating criteria, the Board notes that 
the veteran does manifest symptoms such as depressed mood, 
anxiety, suspiciousness and chronic sleep impairment.  Some 
of these symptoms, however, have also been attributed to non-
service connected origin such as substance abuse, major 
depressive disorder and even Interferon treatment.  There is 
report of a few "nervous spells" in February 2000, but no 
true evidence of panic attacks.  There is no evidence of 
memory loss and/or cognitive impairment due to PTSD.  
Regardless of origin of any of the symptoms above, there has 
been no evidence that the veteran's PTSD symptomatology, as 
opposed to his non-service connected substance abuse 
disorder, has ever rendered him unable to perform 
occupational tasks.  As indicated above, the assessments of 
his impairment of psychological, social, and occupational 
functioning have been assessed as between mild to moderate in 
degree.  Based upon an overall review of the veteran's PTSD 
symptoms, the Board finds that the veteran's PTSD disability 
does not meet or more nearly approximate the criteria for a 
30 percent rating under the new criteria.  See 38 C.F.R. 
§ 4.7 (2002).  There is no reasonable doubt to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2002).

In so holding, the Board has considered the veteran as 
competent to describe his PTSD symptoms, to include the 
effect that such symptoms have on his employability.  See 
38 C.F.R. §3.159 (2002).  However, as a lay individual, the 
Board does not find him competent to speak to the medical 
question regarding the degree of social and industrial 
impairment that results from his PTSD.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Rather, the Board 
assigns the greatest probative weight to the observations and 
findings of the medical examiners who are trained to detect, 
diagnose and treat the veteran's PTSD symptoms.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 10 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  Therefore, neither version of Diagnostic Code 
9411 is more favorable to the veteran in application.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

